DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 1/25/2022. 
Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Lee describes that a known reference signal that has a test input voltage is applied as a test input signal 31. Lee further describes that the test input voltage is set to a known voltage that is larger than a reference level by an amount that corresponds to the largest expected offset for an A/D converter. Lee further describes that the test input voltage is set at about +10 mV and any deviation from the value +10 mV in a digital output of the A/D converter indicates the column offset. 
However, Lee, in its entirety, does not describe that a relationship between a light amount and a plurality of digital values that correspond to the output plurality of digital signals is uniform, based on a correction value.”
Examiner’s Response: Examiner respectfully disagrees. Lee teaches determining correction values for the correlated double sampling amplifiers and A/D converters using a test input signal to determine an offset between the correlated double sampling amplifiers and A/D converters (Lee, Column 6, Lines 1-47). In other words, Lee is using the correction values to correct for the column to column offsets of the correlated double sampling amplifiers and A/D converters. By correcting for the offsets, the relationship between light amount and the digital value after A/D conversion for the light amount is uniform. That is, a specific light amount received at pixels of different columns would output the same A/D conversion result. Therefore, the limitation “a relationship between a light amount and a plurality of digital values that correspond to the output plurality of digital signals is uniform, based on a correction value” is met.
	Additionally, Lee also discloses correcting for non-linearity error in the A/D converters (Lee, Column 7, Lines 46-60). Correcting for non-linearity in the A/D converter provides for a uniform conversion between a given light amount and the digital value after A/D conversion for the light amount. Therefore, the limitation “a relationship between a light amount and a plurality of digital values that correspond to the output plurality of digital signals is uniform, based on a correction value” is also met by correcting for non-linearity error.

Applicant’s arguments with respect to claims 1-9 and 12-19 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed .


Claim Objections
Claim 14 objected to because of the following informalities:  
In claim 14, line 5, change “…the pixel signal is to the second…” to “…the pixel signal to the second…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the reference signal" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is rejected as being dependent on claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7, 12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,903,670 B1) in view of Rysinski et al. (US 2012/0169909 A1).

Regarding claim 1, Lee et al. (hereafter referred as Lee) teaches an imaging device (Lee, Fig. 3), comprising: 
a pixel array including a plurality of pixels (Lee, Fig. 3, Pixel array), wherein
each pixel of the plurality of pixels is configured to output a pixel signal by photoelectric conversion (Lee, Column, 2, Lines 25-37, Column 3, Lines 7-15); and
a switch (Lee, Fig. 3, TEST transistors and ISOLATION transistors (35-43), Column 8, Lines 1-36), wherein the switch is controlled to output one of a specific signal (Lee, Fig. 3, Test Input, Column 5, Lines 66-67, Column 6, lines 1-19, Column 7, Lines 15-25) or the pixel signal (Lee, Column, 2, Lines 25-37, Column 3, Lines 7-15); 
a plurality of analog-to-digital (AD) converters configured to output a plurality of digital signals (Lee, Fig. 3, ADC 19 and 21 and correlated double sampling amplifiers (7-13), Column 3, Lines 7-15, Column 8, Lines 17-25), wherein 

execute an AD conversion, based on output of one of the specific signal or the pixel signal (Lee, Column 3, Lines 7-15, Column 6, lines 1-19, Column 7, Lines 15-25, The AD conversion is based on the pixel signals in imaging mode and based on the specific signal in test mode.); and
output a digital signal, based on the executed AD conversion (Lee, Fig. 3, ADC 19 and 21, The ADC outputs a digital value.); and a signal processing circuit (Lee, Column 6, Lines 36-47, “An arithmetic logic unit or other processor”) configured to calculate a correction value, based on a state where the circuitry controls the switch to output the specific signal to the AD converter (Lee, Colum 6, Lines 1-45, Column 7, Lines 11-46, Column 7, Lines 46-60, Offset and non-linear correction values are calculated in test mode.), wherein 
the output plurality of digital signals includes the output digital signal (Lee, Column 3, Lines 7-15, Column 6, lines 1-19, Column 7, Lines 15-25, Pixel signals and test signals are output from the ADC.), and 
a relationship between a light amount and a plurality of digital values that correspond to the output plurality of digital signals is uniform, based on the calculated correction value (Lee, Column 6, Lines 1-47, The correction values to correct for the column to column offsets of the correlated double sampling amplifiers and A/D converters produces uniform outputs between the A/D converters. Therefore, the relationship between light amount and the digital value after A/D conversion for the light amount is uniform for the A/D converters. That is, a specific light amount received at pixels of different columns would output the same A/D conversion result. Column 7, 
However, Lee does not explicitly state circuitry configured to control the switch.
In reference to Rysinski et al. (hereafter referred as Rysinski), Rysinski teaches circuitry configured to control an imaging device (Rysinski, Fig. 1 row control module 120 and digital control module 140, Paragraph 0025). 
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lee with the explicit teaching of circuitry to control the imaging device (pixels/readout circuits).
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Lee with the explicit teaching of circuitry to control the imaging device (pixels/readout circuits) to provide appropriate signals and timings to the imaging device and would provide similar and expected results for controlling the imaging device.
Claim 18 is rejected for the same reasons as claim 1.



Regarding claim 3, the combination of Lee and Rysinski teaches the imaging device according to claim 2 (see claim 2 analysis), wherein the control circuitry is further configured to control the switch to output the specific signal to the AD converter at a specific period (Lee, Column 6, Lines 59-67, Column 7, Lines 1-10, A predetermined period may be during initial power up, between the imager array frame periods, at the time of imager array power up, for use with each frame of data after each frame, for use with a next subsequent frame or frames.).

Regarding claim 5, the combination of Lee and Rysinski teaches the imaging device according to claim 2 (see claim 2 analysis), wherein the circuitry is further configured to: detect a specific voltage change, and control the switch to output the specific signal to the AD converter, based on the detected specific voltage change (Lee, Column 6, Lines 59-67, initial power up is seen to be a specific voltage change.).



Regarding claim 7, the combination of Lee and Rysinski teaches the imaging device according to claim 1 (see claim 1 analysis), wherein the circuitry is further configured to control the switch to output a plurality of signals, and a first signal of the plurality of signals has a first voltage value different from a second voltage value of a second signal of the plurality of signals (Lee, Fig. 3, Test Input, Column 5, Lines 66-67, Column 6, lines 1-19, Column 7, Lines 15-25).

Regarding claim 12, the combination of Lee and Rysinski teaches the imaging device according to claim 1 (see claim 1 analysis), wherein the signal processing circuit is further configured to perform a correction processing operation on the output digital signal, based on the correction value in a state where the circuitry controls the switch to output the pixel signal to the AD converter (Lee, Colum 6, Lines 35-45, Column 7, Lines 35-46).

Regarding claim 19, Lee et al. (hereafter referred as Lee) teaches an imaging device (Lee, Fig. 3); and a signal processing circuit configured to process a signal 
the imaging device includes, 
a pixel array including a plurality of pixels (Lee, Fig. 3, Pixel array), wherein
each pixel of the plurality of pixels is configured to output a pixel signal by photoelectric conversion (Lee, Column, 2, Lines 25-37, Column 3, Lines 7-15); and
a switch (Lee, Fig. 3, TEST transistors and ISOLATION transistors (35-43), Column 8, Lines 1-36), wherein the switch is controlled to output one of a specific signal (Lee, Fig. 3, Test Input, Column 5, Lines 66-67, Column 6, lines 1-19, Column 7, Lines 15-25) or the pixel signal (Lee, Column, 2, Lines 25-37, Column 3, Lines 7-15); 
a plurality of analog-to-digital (AD) converters configured to output a plurality of digital signals (Lee, Fig. 3, ADC 19 and 21 and correlated double sampling amplifiers (7-13), Column 3, Lines 7-15, Column 8, Lines 17-25), wherein 
an AD converter of the plurality of AD converters is configured to 
execute an AD conversion, based on output of one of the specific signal or the pixel signal (Lee, Column 3, Lines 7-15, Column 6, lines 1-19, Column 7, Lines 15-25, The AD conversion is based on the pixel signals in imaging mode and based on the specific signal in test mode.); and
output a digital signal, based on the executed AD conversion (Lee, Fig. 3, ADC 19 and 21, The ADC outputs a digital value.); and the signal processing circuit (Lee, Column 6, Lines 36-47, “An arithmetic logic unit or other processor”) configured to calculate a correction value, based on a state where the circuitry controls the switch to output the specific signal to the AD converter (Lee, Colum 6, Lines 1-45, Column 7, 
the output plurality of digital signals includes the output digital signal (Lee, Column 3, Lines 7-15, Column 6, lines 1-19, Column 7, Lines 15-25, Pixel signals and test signals are output from the ADC.), and 
a relationship between a light amount and a plurality of digital values that correspond to the output plurality of digital signals is uniform, based on the calculated correction value (Lee, Column 6, Lines 1-47, The correction values to correct for the column to column offsets of the correlated double sampling amplifiers and A/D converters produces uniform outputs between the A/D converters. Therefore, the relationship between light amount and the digital value after A/D conversion for the light amount is uniform for the A/D converters. That is, a specific light amount received at pixels of different columns would output the same A/D conversion result. Column 7, Lines 46-60, Correcting for non-linearity in the A/D converter provides for a uniform conversion between a given light amount and the digital value after A/D conversion for the light amount.).
However, Lee does not teach an electronic apparatus comprising the imaging device and the signal processing circuit and does not explicitly state circuitry configured to control the switch.
In reference to Rysinski et al. (hereafter referred as Rysinski), Rysinski teaches an electronic apparatus (Rysinski, Fig. 1) comprising: 

a signal processing circuit configured to process a signal output from the imaging device (Rysinski, digital processing module 160, Paragraph 0023); and
circuitry configured to control an imaging device (Rysinski, Fig. 1 row control module 120 and digital control module 140, Paragraph 0025). 
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lee with the explicit teaching of circuitry to control the imaging device (pixels/readout circuits).
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Lee with the electronic apparatus and signal processing circuit and for processing signals output from the imaging device as seen in Rysinski to create an image or further process the image from the imaging device and to modified the invention of Lee with the explicit teaching of circuitry to control the imaging device (pixels/readout circuits) to provide appropriate signals and timings to the imaging device and would provide similar and expected results for controlling the imaging device.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,903,670 B1) ) in view of Rysinski et al. (US 2012/0169909 A1) in view of Blanquart (US 2009/0322912 A1) in further view of Higuchi et al. (US 5,121,119).

Regarding claim 4, the combination of Lee and Rysinski teaches the imaging device according to claim 2 (see claim 2 analysis), wherein the circuitry is further configured to control the switch to output the specific signal to the AD converter to perform calibration (Lee, Column 6, Lines 59-67, Column 7, Lines 1-10). 
However, the combination of Lee and Rysinski does not teach the circuitry is further configured to: detect a specific temperature change, and control the switch to output the specific signal to the AD converter, based on the detected specific temperature change.
In reference to Blanquart, Blanquart teaches the circuitry configured to detect a specific temperature change (Blanquart, Paragraph 0043, “thermometer”); and performing ADC calibration in response to detection of a temperature change (Blanquart, Paragraphs 0041, 0043 and 0070).
These arts are analogous since they are both related to imaging devices calibrating analog to digital converters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Rysinski with the teaching of recalibrating the ADC in response to temperature change as seen in Blanquart since it is known that 
However, the combination of Lee, Rysinski and Blanquart does not explicitly teach a specific temperature change. 
In reference to Higuchi et al. (hereafter referred as Higuchi), Higuchi teaches correcting an ADC in response to detection of a specific temperature change (Higuchi, Column 7, Lines 27-31).
These arts are analogous since they are all related to calibrating analog to digital converters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Rysinski and Blanquart with the explicit teaching of using a specific temperature change as seen in Higuchi to apply the known technique of using a specific temp change to yield the predictable results of knowing when to calibrate. Further, Lee teaches performing ADC calibration by controlling the switch to output the specific signal to the AD converter. Therefore, the limitation “detect a specific temperature change, and control the switch to output the specific signal to the AD converter, based on the detected specific temperature change” is met.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,903,670 B1) in view of Rysinski et al. (US 2012/0169909 A1) in view of Kim et al. (US 2015/0303903 A1).


However, the combination of Lee and Rysinski does not teach the circuitry is further configured to: detect a specific temperature change, and control the switch to output the specific signal to the AD converter, based on the detected specific temperature change.
In reference to Kim et al. (hereafter referred as Kim), Kim teaches circuitry configured to detect a specific temperature change (Kim, Paragraph 0040, temperature sensing circuit 142); and performing calibration for analog-to-digital converters in response to detection of a specific temperature change (Kim, Paragraph 0002 and 0043).
These arts are analogous since they are both related to calibrating analog-to-digital converters to correct for gain and offset (Kim, Paragraph 0002-0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Rysinski with the teaching of performing calibration in response to a specific temperature change as seen in Kim to correct the AD conversion processing unit in response to changes due to temperature (Kim, Paragraph 0006-0007). Additionally, Examiner notes it is well known that temperature changes also affect the readout of AD conversion processing units in image sensors (see conclusion).


However, the combination of Lee and Rysinski does not teach wherein the circuitry is further configured to: detect a specific voltage change, and control the switch to output the specific signal to the AD converter, based on the detected specific voltage change.
In reference to Kim et al. (hereafter referred as Kim), Kim teaches circuitry configured to detect a specific voltage change (Kim, Paragraph 0040, voltage sensing circuit 140); and performing calibration for analog-to-digital converters in response to detection of a specific voltage change (Kim, Paragraph 0002 and 0043).
These arts are analogous since they are both related to calibrating analog-to-digital converters to correct for gain and offset (Kim, Paragraph 0002-0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify combination of Lee and Rysinski with the teaching of performing calibration in response to a predetermined voltage change as seen in Kim to correct the AD conversion processing unit in response to changes due to voltage (Kim, Paragraph 0006-0007). Additionally, Examiner notes it is well known that voltage supply changes also affect the readout of AD conversion processing units in image sensors (see conclusion).

Claims 8-9 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,903,670 B1) in view of Rysinski et al. (US 2012/0169909 A1) in view of Cho (US 2004/0021787 A1).

Regarding claim 8, the combination of Lee and Rysinski teaches the imaging device according to claim 1 (see claim 1 analysis) wherein the AD converter is further configured to convert the pixel signal to a digital signal (Lee, Fig. 3, ADC 19 and 21 and correlated double sampling amplifiers (7-13), Column 3, Lines 7-15, Column 8, Lines 17-25).
However, the combination of Lee and Rysinski does not teach the pixel signal is converted to a digital signal based on a result of comparison between a first voltage of a first signal that corresponds to a sum of the pixel signal and a reference signal, and a second voltage, the reference signal linearly changes in a direction opposite to the pixel signal, and the second voltage serves as a reference.
In reference to Cho, Cho teaches an AD converter (Cho, Fig. 2, CDS circuits 60 and output circuits 70, Paragraph 0019) is further configured to convert the pixel signal to a digital signal, based on a result of comparison between a first voltage (Cho, Fig. 2, analog signal VA) of a first signal that corresponds to a sum of the pixel signal (Cho, Fig. 2, voltage VPXL) and a reference signal (Cho, Fig. 2, ramp voltage VRAMP), and a second voltage, the reference signal linearly changes in a direction opposite to the pixel signal (Cho, Fig. 5, VPXL and VRAMP, As seen in Figure 5, VPXL decreases and VRAMP increases.), and the second voltage serves as a reference (Cho, Fig. 2, reference voltage VREF, Paragraph 0024).


Regarding claim 9, the combination of Lee, Rysinski and Cho teaches the imaging device according to claim 8 (see claim 8 analysis), wherein the AD converter includes a comparator configured to perform the comparison between the first voltage and the second voltage and output a second signal indicating the result of comparison (Cho, Fig. 2, comparator 71, Paragraph 0024).

Regarding claim 13, the combination of Lee and Rysinski teaches the imaging device according to claim 1 (see claim 1 analysis). However, the combination of Lee and Rysinski does not teach wherein the AD converter includes at least one comparator, and the comparator includes a first differential transistor and a second differential transistor.
In reference to Cho, Cho teaches wherein an AD converter (Cho, Fig. 2, CDS circuits 60 and output circuits 70, Paragraph 0019) includes at least one comparator (Cho, Fig. 2, comparator 71, Paragraph 0024), and the comparator includes a first differential transistor (Cho, Fig. 3, Transistor 203) and a second differential transistor (Cho, Fig. 3, Transistor 204, Paragraph 0025).


Regarding claim 14, the combination of Lee, Rysinski and Cho teaches the imaging device according to claim 13 (see claim 13 analysis), wherein the circuitry is further configured to: output a reference signal to the first differential transistor (Cho, Figs. 2 and 3, VREF, Paragraph 0024); and control the switch to output one of the specific signal (Lee, Fig. 3, Test Input) or the pixel signal (Lee, Fig. 3, Pixel 5) is to the second differential transistor (Cho, Fig. 3, Transistor 204, Paragraph 0025, Lee, Fig. 3, TEST transistors and ISOLATION transistors (35-43), Column 8, Lines 1-36, Cho teaches comparing a reference signal with a signal to be A/D converted using the first and second differential transistors. Lee teaches the signal to be A/D converted may be either a pixel signal or a test signal selected by a switch.).

Regarding claim 15, the combination of Lee, Rysinski and Cho teaches the imaging device according to claim 13 (see claim 13 analysis), wherein the first differential transistor is connected to a reference voltage (Cho, Fig. 3, Transistor 203 is connected to VREF. Alternatively, the reference voltage may be the ground voltage. Cho, Fig. 3, Paragraph 0025, Transistor 203 is connected to ground voltage through 

Regarding claim 16, the combination of Lee, Rysinski and Cho teaches the imaging device according to claim 15 (see claim 15 analysis), wherein the circuitry is further configure to:
output the reference signal to the first capacitor (Cho, Fig. 2, VRAMP, Paragraph 0023); and 
control the switch to output one of the pixel signal or the specific signal to the second capacitor (Cho, Fig. 2, switch 120, Lee, Fig. 3, TEST transistors and ISOLATION transistors (35-43), Column 8, Lines 1-36, Cho teaches comparing a reference signal with a signal to be A/D converted using the first and second capacitors. Lee teaches the signal to be A/D converted may be either a pixel signal or a test signal selected by a switch.).

Regarding claim 17, the combination of Lee, Rysinski and Cho teaches the imaging device according to claim 16 (see claim 16 analysis), wherein the reference voltage is a ground voltage (Lee, Column 6, Lines 9-14, Cho, Paragraph 0024, Lee teaches the A/D converted is powered by -10mV to 10mV, Cho teaches VREF is Vdd/2, Therefore, VREF for the combination of Lee and Cho would be 0V (ground). Alternatively, Cho, Fig. 3, Transistor 203 is connected to ground voltage (reference voltage) through transistors 205 and 206.).

Claims 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,903,670 B1) in view of Rysinski et al. (US 2012/0169909 A1) in view of Higuchi et al. (US 2006/0170795 A1) in view of Cho (US 2004/0021787 A1).

Regarding claim 13, the combination of Lee and Rysinski teaches the imaging device according to claim 1 (see claim 1 analysis). However, the combination of Lee and Rysinski does not wherein the AD converter includes at least one comparator, and the comparator includes a first differential transistor and a second differential transistor.
In reference to Higuchi et al. (US 2006/0170795 A1, hereafter referred as Higuchi2), Higuchi2 teaches wherein the AD converter includes at least one comparator (Higuchi2, Fig. 1, AMP, Paragraph 0036).
These arts are analogous since they are both related to ADC circuits in image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Rysinski with the ADC circuit as seen in Higuchi2 to reduce a scale of a data read circuit of a solid-state imaging device and hence to reduce the production costs thereof without lowering a data read speed of the data read circuit and to reduce current consumption of the data read circuit of the solid-state imaging device (Higuchi2, Paragraph 0008).
However, the combination of Lee, Rysinski and Higuchi2 does not teach the comparator includes a first differential transistor and a second differential transistor.

These arts are analogous since they are all related to ADC circuits in image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Rysinski and Higuchi2 with the comparator as seen in Cho since it is a configuration of a comparator circuit and would provide similar and expected results for converting the analog pixel signal to a digital signal. That is, Higuchi2 does not show the details of a comparator. Cho is relied on to show that it is known for a comparator in an ADC circuit to include first and second differential transistor.

Regarding claim 15, the combination of Lee, Rysinski, Higuchi2 and Cho teaches the imaging device according to claim 13 (see claim 13 analysis), wherein the first differential transistor (Cho, Fig. 3, Transistor 204) is connected to a reference voltage (Higuchi2, Fig. 1, Paragraph 0031, Negative input terminal to AMP is connected to ground through capacitor C2), and the second differential transistor (Cho, Fig. 3, Transistor 203) is connected to a first capacitor (Higuchi, Fig. 1, Capacitor C1).
However, the combination of Lee, Rysinski, Higuchi2 and Cho does not teach the second differential transistor is connected to a second capacitor.

These arts are analogous since they are all related to ADC circuits in image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Rysinski, Higuchi2 and Cho with the second capacitor as seen in Cho to sample and hold the pixel value for comparison.

Regarding claim 16, the combination of Lee, Rysinski, Higuchi2 and Cho teaches the imaging device according to claim 15 (see claim 15 analysis), wherein the circuitry is further configured to: output the reference signal to the first capacitor (Higuchi2, Fig. 1, RMP, Paragraph 0031), and control the switch to output one of the pixel signal or the specific signal to the second capacitor (Higuchi2, Fig. 1, Cho, Fig. 2, switch 120, Lee, Fig. 3, TEST transistors and ISOLATION transistors (35-43), Column 8, Lines 1-36, Higuchi2 teaches comparing a reference signal with a signal to be A/D converted using the first and second capacitors. Cho teaches the signal to be compared and a ramp signal are input to a second capacitor for comparing. Lee teaches the signal to be A/D converted may be either a pixel signal or a test signal selected by a switch.).

Regarding claim 17, the combination of Lee, Rysinski, Higuchi2 and Cho teaches the imaging device according to claim 16 (see claim 16 analysis), wherein the reference .

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure.
Yang et al. (US 2013/0242125 A1): Yang states changes in operating temperature, power supply voltage, or other operating conditions affect AD conversion processing units in image sensors (Yang, Paragraph 0046).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698    




/Timothy J Henn/           Acting Supervisory Patent Examiner of Art Unit 2698